DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 11/03/2021 has been entered. Claims 16-30 remain pending in the application. Applicant’s amendments to the claims have not overcome each rejection previously set forth in the Non-Final Office Action mailed 08/03/2021.
Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. The claims have been amended to add a functional limitation to the tissue cutter of the first tube, and the second tube. These limitations would not overcome the Kabe reference (see rejection below). Another rejection is also made of Eggen et al. (see rejection below) in view of Kabe.
The intracorporeal capsule is not positively claimed, it is functionally recited in claim 16 and therefore not structurally required by the prior art – the prior art need only to be capable of explantation in which it is (see rejections below). The body 300 of Kabe could therefore read as the second tube and interact with the snare of the first tube.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 27 recites the limitation "the intracorporeal capsule" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The intracorporeal capsule is functionally claimed and not positively recited in claim 16, therefore lacking antecedent basis in claim 27.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-21, 23-25, and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kabe et al. (US PGPub 2018/0318590), hereinafter known as “Kabe.”
With regards to claim 16, Kabe discloses (Figures 1-7, 30-40) an explantation assembly for retrieving an intracorporeal capsule implanted in a tissue of a patient (paragraph 1), comprising: 
a first tube 118 comprising a snare 700 and a tissue cutter (paragraph 116 – cutting edge) for cutting free the intracorporeal capsule; and 

With regards to claim 17, Kabe discloses wherein the second tube 300 is in direct contact with the snare 700 of the first tube 118 (figures 33A-33B).  
With regards to claim 18, Kabe discloses wherein the first tube 118 comprises a catheter (paragraph 109).  
With regards to claims 19 and 20, Kabe discloses wherein the tissue cutter is a blade (paragraph 116 – cutting edge; definition of cutting edge according to Google is “the edge of a tool’s blade”), and wherein the blade is retractable into a body of the first tube 118 (paragraphs 116 and 120).  
With regards to claim 21, Kabe discloses wherein the snare 700 comprises a loop portion (end that is attached to 316/314; figure 34) and a linear arm portion 714/716 extending to the loop portion.
With regards to claim 23, Kabe discloses wherein the second tube 300 comprises a helical anchoring member 106 (paragraphs 67-68) configured to be attached to the tissue of the patient.  
With regards to claim 24, Kabe discloses wherein the first tube 118 comprises a central lumen configured for administering a stylet (torque shaft 114; paragraph 94).  
With regards to claim 25, Kabe discloses wherein the first tube 118 is configured to be guided to the tissue of the patient transvenously (paragraph 68 – intravenous advancement).  
With regards to claim 27, Kabe discloses wherein the intracorporeal capsule implanted in the tissue of the patient on a wall of a heart chamber of the patient comprises or consists of a cardiac pacemaker (paragraphs 1 and 111).  
With regards to claim 28, Kabe discloses wherein the first tube 118 comprises a tip element 136 comprising at least two guiding grooves (lumens within the sheaths 702 and 704; see figures 38-40) arranged in parallel to each other for guiding a portion of the snare 700 offset from a longitudinal axis of the first tube 118 (figure 38 – snare comes out from an angle of the two central lumens of 702/704).  
With regards to claim 29, Kabe discloses (Figures 1-7, 30-40) a medical device comprising: 
a guiding catheter 118 for freeing an intracorporeal capsule (paragraph 116); 
a snare 700 comprising a loop portion (end that is attached to 316/318; figure 34) and a linear arm portion (714/716) extending to the loop portion, wherein, during operation of the medical device, the loop portion of the snare 700 is supported by a tube 300 attached to a tissue of the patient by an anchoring member 106 (snare 700 is attached to 316/314 of 300 which is anchored to tissue via helical anchoring member 106, hence the snare 700 being supported by tube 300); and 
a tip element 136 for controlling a torque (paragraph 72) between the guiding catheter 118 and the snare 700.  
With regards to claim 30, Kabe discloses wherein the tip element 136 is attached to or is a part of the guiding catheter 118 (figure 39).
Claims 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eggen et al. (US PGPub 2016/0310723), hereinafter known as “Eggen.”
With regards to claim 29, Eggen discloses (Figures 1-10) a medical device 500 comprising: 
a guiding catheter 504 for freeing an intracorporeal capsule (paragraph 87 – recapturing and redeploying); 
a snare 584 comprising a loop portion (384; see figures 6A-6B for clarity) and a linear arm portion 382 extending to the loop portion 384, wherein, during operation of the medical device, the loop portion 384 of the snare is supported by a tube 530 attached to a tissue of the patient by an anchoring member 520 (figures 9C-9D); and 
a tip element 519 (distal portion; paragraph 72) for controlling a torque (paragraph 72 – cause deflection) between the guiding catheter 504 and the snare 584.  
With regards to claim 30, Eggen discloses wherein the tip element 519 is attached to or is a part of the guiding catheter 504 (figure 9C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21, 24-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Eggen in view of Kabe.
With regards to claim 16, Eggen discloses (Figures 1-10) an explantation assembly 500 for retrieving an intracorporeal capsule implanted in a tissue of a patient (paragraph 87 – recapturing and redeploying), comprising: 
a first tube 504 comprising a snare 584; and 
a second tube 530 configured to interact with the snare 584 of the first tube 504 to free the intracorporeal capsule 532 and comprising an anchoring member 520 to attach an end of the second tube 530 to the tissue of the patient (paragraphs 42 and 71).  
Eggen is silent to a first tube comprising a tissue cutter for cutting free the intracorporeal capsule.
However, in the same field of endeavor, Kabe teaches (Figures 1-10) a first tube 118 comprising a tissue cutter (paragraph 116 – cutting edge) for cutting free the intracorporeal capsule 104.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the explantation assembly of Eggen to include the tissue cutter of Kabe for the purpose of removing any tissue overgrowth on the intracorporeal capsule (paragraph 116 of Kabe).
With regards to claim 17, Eggen further discloses wherein the second tube 530 is in direct contact with the snare 584 of the first tube 504 (figures 9C-9D).  
With regards to claim 18, Eggen further discloses wherein the first tube 504 comprises a catheter (paragraph 68).  
With regards to claims 19 and 20, Eggen/Kabe disclose the explantation assembly of claim 16. Kabe further discloses wherein the tissue cutter is a blade (paragraph 116 – cutting edge; definition of cutting edge according to Google is “the edge of a tool’s blade”), and wherein the blade is retractable into a body of the first tube 118 (paragraphs 116 and 120).  
With regards to claim 21, Eggen further discloses wherein the snare 584 (see 384 in figures 6A-6B for clarity) comprises a loop portion 384 and a linear arm portion 382 extending to the loop portion 384.
With regards to claim 24, Eggen further discloses wherein the first tube 504 comprises a central lumen configured for administering a stylet 580 (paragraph 70).  
With regards to claim 25, Eggen further discloses wherein the first tube 504 is configured to be guided to the tissue of the patient transvenously (paragraph 26 – transvenous implantation).  
With regards to claim 27, Eggen further discloses wherein the intracorporeal capsule 532 implanted in the tissue of the patient on a wall of a heart chamber of the patient comprises or consists of a cardiac pacemaker (paragraph 72).  
Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kabe in view of Ollivier et al. (US PGPub 2015/0283376); hereinafter known as “Ollivier.”
With regards to claims 22 and 26, Kabe discloses the explantation assembly as claimed in claim 1. Kabe is silent wherein the second tube comprises a circumferential groove formed in a surface of the second tube and configured to receive the snare of the first tube; and wherein the snare is rotatable with respect to a longitudinal axis of the first tube and/or the snare is made of a deformable material, comprising a shape memory metal or a material comprising a shape metal alloy.  
However, Ollivier, in the same field of endeavor, teaches (figures 1-5) wherein the second tube 12 comprises a circumferential groove 22 formed in a surface of the second tube 12 and configured to receive the snare 36 of the first tube 10; and wherein the snare 36 is made of a deformable material, comprising a shape memory metal or a material comprising a shape metal alloy (paragraph 6).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the capturing method of Kabe for the circumferential groove formed in the surface of the second tube and configured to receive the snare of the first tube of Ollivier. The difference between the prior art and the claimed invention is that Kabe does not teach a circumferential groove on the second tube.  Ollivier teaches (see Figs. 1-5) a similar explantation assembly comprising a circumferential groove on the second tube.  Accordingly, the prior art references teach that it is known that the posts/button of Kabe and the circumferential groove of Ollivier are elements that are functional equivalents for retrieving a capsule.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the capturing method taught by Ollivier for the capturing method of Kabe because both elements were known equivalents and would have resulted in the predictable results for retrieving a capsule within the art. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the snare of Kabe for the material of the snare of Ollivier for the purpose of providing a flexible (paragraph 6 of Ollivier), more resistible composition of the snare as it navigates the body.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        12/03/2021

/SHAUN L DAVID/Primary Examiner, Art Unit 3771